     Case 2:19-cv-00236 Document 200 Filed 08/16/19 Page 1 of 3 PageID #: 1666



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

DON BLANKENSHIP,

                      Plaintiff,

v.                                                Civil Action No.: 2:19-cv-00236
                                                  (Hon. John T. Copenhaver, Jr., District Judge)

ANDREW NAPOLITANO, et al,

                      Defendants.


       DEFENDANTS THEHUFFINGTONPOST.COM, INC. AND MICHELANGEO
                    SIGNORILE’S MOTION TO DISMISS

        Defendants TheHuffingtonPost.com, Inc. (erroneously identified in the First Amended

Complaint as Verizon Media, LLC d/b/a The Huffington Post) and Michelangelo Signorile

(collectively, the “HuffPost Defendants”) hereby move to dismiss Plaintiff’s Amended

Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Alternatively,

Plaintiff’s Amended Complaint should be dismissed as to the HuffPost Defendants for lack of

personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2). For the reasons stated

in the Memorandum in Support of this Motion filed contemporaneously herewith, the Motion

should be granted without leave to amend.




 /s/ Sean P. McGinley
 Sean P. McGinley (WVSB #5836)
 Robert M. Bastress, III, Esq. (WVSB # 9616)
 DIPIERO SIMMONS MCGINLEY &
 BASTRESS, PLLC
 604 Virginia Street, East
 Charleston, WV 25301
 Tel: 304.342.0133
 Sean.McGinley@dbdlawfirm.com
 Rob.Bastress@DBDLawFirm.com
 Case 2:19-cv-00236 Document 200 Filed 08/16/19 Page 2 of 3 PageID #: 1667




Jean-Paul Jassy (pro hac vice forthcoming)
William T. Um (pro hac vice forthcoming)
Elizabeth H. Baldridge (pro hac vice
forthcoming)
JASSY VICK CAROLAN LLP
800 Wilshire Boulevard, Suite 800
Los Angeles, CA 90017
Telephone: (310) 870-7048
Facsimile: (310) 870-7010
jpjassy@jassyvick.com
wum@jassyvick.com
ebaldridge@jassyvick.com

Counsel for TheHuffingtonPost.com, Inc. and
Michelangelo Signorile




                                              2
  Case 2:19-cv-00236 Document 200 Filed 08/16/19 Page 3 of 3 PageID #: 1668



                                CERTIFICATE OF SERVICE

       I, Sean P. McGinley, hereby certify that on this 16th day of August, 2019, I electronically

filed the foregoing document with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to all CM/ECF participants, including:


Jeffrey S. Simpkins
SIMPKINS LAW
102 E. 2nd Avenue
Williamson, WV 25661
Telephone: 304.235.2735

Eric P. Early (CA 166275) (pro hac vice)
Jeremy Gray (CA 150075) (pro hac vice )
Kevin S. Sinclair (CA 254069) (pro hac vice)
EARLY SULLIVAN WRIGHT GIZER & MCCRAE
6420 Wilshire Boulevard, 17 Floor
Los Angeles, CA 90048
Telephone: 323.301.4660


                                             /s/ Sean P. McGinley, Esq.
                                             Sean P. McGinley, Esquire (WV Bar # 5836)




                                                3
